Citation Nr: 1519208	
Decision Date: 05/05/15    Archive Date: 05/19/15

DOCKET NO.  13-23 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Nichols, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1980 to April 1990.  He also has Reserves service.

This case comes to the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

The Veteran testified before the undersigned at a Board videoconference hearing held in September 2014; the transcript of the hearing is of record.


FINDINGS OF FACT

Tinnitus had its onset in service.


CONCLUSION OF LAW

Tinnitus was incurred in active service.  38 U.S.C.A. §§ 1101, 1110 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the claim is being granted in full, a discussion of VA's duties to assist and notify the Veteran is not necessary.

At the outset, the Board notes that the record does not show and the Veteran does not contend that he sustained an in-service injury due to combat with the enemy.  Thus, the provisions of 38 U.S.C.A. § 1154(b) are not applicable in this instance.  

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

For a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for organic disease of the nervous system if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic as per 38 C.F.R. § 3.309(a) ).  

On February 9, 2015, the United States Court of Appeals for Veterans Claims (Court) held that tinnitus was a disease, rather than merely a symptom and that 38 C.F.R. § 3.309(a) "includes tinnitus, at a minimum where there is evidence of acoustic trauma, as an 'organic disease[] of the nervous system.'"  See Fountain v. McDonald, __Vet. App.__, No. 13-0540, 2015 WL 510609 (Feb. 9, 2015).  As the Court held tinnitus to be a chronic disease subject to applicable presumptions, the disease now falls within the parameters of 38 C.F.R. § 3.303(b), as to claims of chronicity.  

Despite having no complaints of and treatment for tinnitus in service (as evidenced by the service records), the Veteran avers that ringing in his ears, or tinnitus, had its onset in service.  Specifically, he maintains that he sustained acoustic trauma carrying out his duties working with atomic demolitions and other explosives in Germany and then working on repair of M1 tanks.  See Bd. Hrg. Tr. at 3.  He also described spending 3 years teaching radio technicians in a "rat rig" working with electronically high-pitched equipment.  Service personnel records confirm his duties as a radio technician and tank systems mechanic.  Based on the circumstances of his service, the Board finds that the Veteran was exposed to hazardous noise in service.  See 38 U.S.C.A. § 1154(a).  

Tinnitus is a condition that may be diagnosed by its unique and readily identifiable features, and the presence of the disorder is not a determination that is medical in nature and is capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (noting that "ringing in the ears is capable of lay observation").  Thus, as the Veteran is competent to identify the disorder, to include the onset of the disorder and the continuity of it over the years, the Board must consider whether he is credible in his assertions.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency and credibility, which is a "factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  In this regard, the Board finds the statements as to the onset of his tinnitus due to noise exposure in service and continuity thereafter to be credible and consistent with the circumstances of his service.  This finding is uncontroverted by the other evidence of record.  The August 2011 examiner's opinion that the claimed tinnitus was non-existent is not probative evidence.  As such, service connection for tinnitus is warranted.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.303(b); Walker, 708 F.3d 1331.


ORDER

Service connection for tinnitus is granted.


____________________________________________
H. N. SCHWARTZ 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


